Appeal by the de*637fendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered September 18, 1996, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record establishes that the defendant’s plea of guilty was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). His contention that the court coerced him into pleading guilty is not supported by the record (cf., People v Pendergrass, 43 AD2d 592), and, in fact, is contradicted by the defendant’s own statements during the plea allocution.
The court did not improvidently exercise its discretion by denying the defendant’s application for youthful offender treatment (see, People v Vera, 206 AD2d 494). Moreover, as the sentence imposed by the court was that which was negotiated as part of the plea agreement, the defendant has no cause to complain that his sentence was excessive (People v Granton, 236 AD2d 624; People v Kazepis, 101 AD2d 816).
The defendant’s remaining contention is without merit.
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.